Exhibit 10.3
AGREEMENT OF PURCHASE
AND SALE
dated as of May 18, 2010
between
The parties designated on Exhibit A,
as Sellers,
and
CHATHAM LODGING TRUST,
a Maryland real estate investment trust
as Purchaser
Residence Inn
White Plains, New York
Hampton Inn & Suites
Medical Center
Houston, Texas
Courtyard by Marriott
Altoona, Pennsylvania
Springhill Suites
Washington, Pennsylvania

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE 1 DEFINITIONS; RULES OF CONSTRUCTION
    1  
 
       
1.1 Definitions
    1  
1.2 Rules of Construction
    6  
 
       
ARTICLE 2 PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE PRICE
    6  
 
       
2.1 Purchase and Sale
    6  
2.2 Deposit
    6  
2.3 Study Period
    7  
2.4 Payment of Purchase Price
    8  
2.5 Assumption of Assumed Loans
    9  
2.6 Allocation of Purchase Price
    9  
 
       
ARTICLE 3 SELLERS’ REPRESENTATIONS, WARRANTIES AND COVENANTS
    10  
 
       
3.1 Organization and Power
    10  
3.2 Authorization and Execution
    10  
3.3 Noncontravention
    10  
3.4 No Special Taxes
    10  
3.5 Compliance with Existing Laws
    10  
3.6 Operative Agreements
    11  
3.7 Warranties and Guaranties
    11  
3.8 Insurance
    11  
3.9 Condemnation Proceedings; Roadways
    11  
3.10 Litigation
    11  
3.11 Labor Disputes and Agreements
    11  
3.12 Financial Information
    12  
3.13 Operation of Property
    12  
3.14 Personal Property
    12  
3.15 Bankruptcy
    13  
3.16 Brokers
    13  
3.17 Hazardous Substances
    13  
3.18 License
    13  
3.19 Independent Audit
    13  
3.20 Bulk Sale Compliance
    14  
3.21 Liquor License
    14  
3.22 Management Agreements
    14  
3.23 Courtyard Ground Lease
    14  
3.24 Residence Inn Condominium Documentation
    14  
3.25 Money Laundering
    14  
 
       
ARTICLE 4 PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
    15  

ii



--------------------------------------------------------------------------------



 



              Page No.  
4.1 Organization and Power
    16  
4.2 Noncontravention
    16  
4.3 Litigation
    16  
4.4 Bankruptcy
    16  
4.5 No Brokers
    16  
4.6 Money Laundering
    16  
4.7 AS IS, WHERE IS
    17  
 
       
ARTICLE 5 CONDITIONS AND ADDITIONAL COVENANTS
    19  
 
       
5.1 Conditions to Purchaser’s Obligations
    19  
5.2 Conditions to Seller’s Obligations
    21  
 
       
ARTICLE 6 CLOSING
    22  
 
       
6.1 Closing
    22  
6.2 Sellers’ Deliveries
    23  
6.3 Purchaser’s Deliveries
    25  
6.4 Closing Costs
    25  
6.5 Income and Expense Allocations
    25  
 
       
ARTICLE 7 CONDEMNATION; RISK OF LOSS
    27  
 
       
7.1 Condemnation
    27  
7.2 Risk of Loss
    27  
 
       
ARTICLE 8 LIABILITY OF PURCHASER; LIABILITY OF SELLER; TERMINATION RIGHTS
    27  
 
       
8.1 Liability of Purchaser and Seller
    27  
8.2 Intentionally Deleted
    27  
8.3 Termination by Purchaser
    27  
8.4 Termination by Seller
    28  
 
       
ARTICLE 9 MISCELLANEOUS PROVISIONS
    28  
 
       
9.1 Completeness; Modification
    28  
9.2 Assignments
    28  
9.3 Successors and Assigns
    28  
9.4 Days
    28  
9.5 Governing Law
    28  
9.6 Counterparts
    28  
9.7 Severability
    29  
9.8 Costs
    29  
9.9 Notices
    29  
9.10 Incorporation by Reference
    30  
9.11 Survival
    30  
9.12 Further Assurances
    30  
9.13 No Partnership
    30  
9.14 Time of Essence
    30  
9.15 Confidentiality
    30  
9.16 No Third-Party Beneficiary
    30  

 



--------------------------------------------------------------------------------



 



              Page No.  
9.17 Waiver of Jury Trial
    30  
9.18 Title Company
    31  
9.19 Related Transaction
    32  

LIST OF EXHIBITS

         
Exhibit A
  —   Sellers and Properties
Exhibit B
  —   Legal Descriptions of Land
Exhibit C
  —   Intentionally Deleted
Exhibit D
  —   Insurance Policies
Exhibit E
  —   Operative Agreements
Exhibit F
  —   Assumed Loans
Exhibit G
  —   Allocation of Purchase Price
Exhibit H
  —   Existing Warranties and Guaranties
Exhibit I
  —   Courtyard Management Agreement
Exhibit J
  —   Springhill Suites Management Agreement
Exhibit K
  —   Courtyard Ground Lease

 



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”), dated as of the 18th day
of May, 2010, between each of the parties named on Exhibit A hereto (each,
individually, a “Seller” and, collectively, acting together jointly and
severally, the “Sellers”), and CHATHAM LODGING TRUST, a Maryland real estate
investment trust (the “Purchaser”), provides:
ARTICLE 1
DEFINITIONS; RULES OF CONSTRUCTION
     1.1 Definitions.
     The following terms shall have the indicated meanings:
     “Act of Bankruptcy” means if a party hereto shall (a) apply for or consent
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its Property,
(b) admit in writing its inability to pay its debts as they become due, (c) make
a general assignment for the benefit of its creditors, (d) file a voluntary
petition or commence a voluntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), (e) be adjudicated a bankrupt or
insolvent, (f) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts, (g) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
or (h) take any limited liability company, trust or corporate action for the
purpose of effecting any of the foregoing; or if a proceeding or case shall be
commenced, without the application or consent of a party hereto, in any court of
competent jurisdiction seeking (1) the liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of debts, of such party,
(2) the appointment of a receiver, custodian, trustee or liquidator of such
party or all or any substantial part of its assets, or (3) other similar relief
under any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed; or an order (including an order for relief entered in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter in
effect) judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of sixty
(60) consecutive days.
     “Additional Deposit” has the meaning set forth in Section 2.2.
     “Agreement” has the meaning set forth in the Preamble hereto.
     “Assignment and Assumption Agreement” means, with respect to each Property,
the assignment and assumption agreement whereby the applicable Seller assigns
and the Purchaser assumes the Operative Agreements, in such form and substance
as Purchaser and Sellers shall mutually agree.
     “Assumed Loan” means any loan identified on Exhibit F hereto.
     “Assumption Application” has the meaning set forth in Section 2.5.

 



--------------------------------------------------------------------------------



 



     “Assumption Fee” has the meaning set forth in Section 2.5.
     “Authorizations” means, with respect to each Property, all licenses,
permits and approvals required by any governmental or quasi-governmental agency,
body or officer for the ownership, operation and use of such Property or any
part thereof.
     “Bill of Sale (Inventory)” means, with respect to each Property, the bill
of sale conveying title to the Inventory to the Purchaser’s property manager,
lessee or designee, in such form and substance as Purchaser and Sellers shall
mutually agree.
     “Bill of Sale (Personal Property)” means, with respect to each Property,
the bill of sale conveying title to the Tangible Personal Property, and
Intangible Personal Property, to the extent assignable, from the Seller to the
Purchaser.
     “Building Codes” has the meaning set forth in Section 4.7.
     “Closing” means a consummation of a purchase and sale of a Property
pursuant to this Agreement.
     “Closing Date” means the date on which a Closing occurs, but in no event
later than the dates identified in Section 6.1.
     “Commission” has the meaning set forth in Section 3.19.
     “Courtyard” means the Courtyard by Marriott located in Altoona,
Pennsylvania, as further identified on Exhibit A.
     “Courtyard Ground Lease” means that certain Agreement of Lease by and
between Blair County Convention Center & Sports Facilities Authority and Moody
National CY Altoona PA, LLC, dated as of December 20, 2000, pursuant to which
Moody National CY Altoona PA, LLC leases the Land on which the Courtyard is
located.
     “Courtyard Management Agreement” means that certain Management Agreement by
and between Concord Hospitality Enterprises Company and Moody National CY
Altoona PA, LLC, dated as of August 31, 2007 respecting the management of the
Courtyard.
     “Deed” means, with respect to the Hampton Inn, Residence Inn and Springhill
Suites, a special warranty deed conveying title to the Real Property from the
applicable Seller to the Purchaser, subject only to Permitted Title Exceptions,
taxes not yet due and payable and matters identified by the applicable Survey,
in such form and substance as Purchaser and Sellers shall mutually agree.
     “Deposit” has the meaning set forth in Section 2.2.
     “Environmental Conditions” has the meaning set forth in Section 4.7.
     “Executive Order” has the meaning set forth in Section 3.25.

2



--------------------------------------------------------------------------------



 



     “FIRPTA Certificate” means the affidavit of each Seller conveying Real
Property under Section 1445 of the Internal Revenue Code certifying that such
Seller is not a foreign corporation, foreign partnership, foreign trust, foreign
estate or foreign person (as those terms are defined in the Internal Revenue
Code and the Income Tax Regulations), in such form and substance as Purchaser
and Sellers shall mutually agree.
     “Financial Information” has the meaning set forth in Section 3.12.
     “Governmental Body” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.
     “Government List” has the meaning set forth in Section 3.25.
     “Hampton Inn” means the Hampton Inn & Suites located in Houston, Texas, as
further identified on Exhibit A.
     “Hazardous Substances” has the meaning set forth in Section 3.17.
     “Hotel” means each hotel named on Exhibit A hereto individually and the
related amenities and appurtenances thereto.
     “Improvements” means, with respect to each Property, the Hotel and all
other buildings, improvements, fixtures and other items of real estate located
on the Land.
     “Initial Deposit” has the meaning set forth in Section 2.2.
     “Insurance Policies” means those certain policies of insurance described on
Exhibit D attached hereto.
     “Intangible Personal Property” means, with respect to each Property, all
intangible personal property owned by the Seller and used in connection with the
ownership, operation, leasing, occupancy or maintenance of the Property,
including, without limitation, the right to use the trade name associated with
such Property and all variations thereof, the Authorizations, escrow accounts,
insurance policies, general intangibles, business records, plans and
specifications, surveys and title insurance policies pertaining to the Real
Property and the Personal Property, all licenses, permits and approvals with
respect to the construction, ownership, operation, leasing, occupancy or
maintenance of the Property, any unpaid award for taking by condemnation or any
damage to the Land by reason of a change of grade or location of or access to
any street or highway, and the share of the Tray Ledger determined under
Section 6.5, excluding (a) any of the aforesaid rights the Purchaser elects not
to acquire, (b) the Seller’s cash on hand, in bank accounts and invested with
financial institutions and (c) accounts receivable except for the above
described share of the Tray Ledger.
     “Inventory” means, with respect to each Property, all inventory located at
the Hotel and owned by Seller, including without limitation, all mattresses,
pillows, bed linens, towels, paper goods, soaps, cleaning supplies and other
such supplies.

3



--------------------------------------------------------------------------------



 



     “Knowledge” shall mean the actual knowledge of Brett C. Moody after
discussions with each of the managers of the Hotels, without any other duty of
inquiry or investigation. For the purposes of this definition, the term “actual
knowledge” means, with respect to any person, the conscious awareness of such
person at the time in question, and expressly excludes any constructive or
implied knowledge of such person.
     “Land” means, with respect to each Property, the land legally described on
Exhibits B-1 through B-4 attached hereto, together with all easements, rights,
privileges, remainders, reversions and appurtenances thereunto belonging or in
any way appertaining, and all of the estate, right, title, interest, claim or
demand whatsoever of the Seller therein, in the streets and ways adjacent
thereto and in the beds thereof, either at law or in equity, in possession or
expectancy, now or hereafter acquired.
     “License” has the meaning set forth in Section 3.18.
     “Licensor” shall mean Marriott International, Inc.
     “Loan Assumption” has the meaning set forth in Section 2.5.
     “Loan Documents” has the meaning set forth in Section 2.5.
     “Operative Agreements” means, with respect to each Property, service
contracts, supply contracts, leases and other agreements, if any, in effect with
respect to the construction, ownership, operation, occupancy or maintenance of
the Property.
     “Owner’s Title Policy” means, with respect to each Property, an owner’s
policy of title insurance issued to the Purchaser by the Title Company, pursuant
to which the Title Company insures the Purchaser’s ownership of fee simple title
to the Real Property (including the marketability thereof) subject only to
Permitted Title Exceptions. The Owner’s Title Policy shall insure the Purchaser
in the amount of the Purchase Price allocated to each Property and shall be
acceptable in form and substance to the Purchaser. The description of the Land
in the Owner’s Title Policy shall be by metes and bounds and shall be identical
to the description shown on the Survey.
     “Permitted Title Exceptions” means, with respect to each Property, those
exceptions to title to the Real Property that are satisfactory to the Purchaser
as determined pursuant to Section 2.3.
     “PIP” has the meaning set forth in Section 5.18.
     “Property” means, with respect to each Seller, collectively the Real
Property, the Inventory, the Tangible Personal Property and the Intangible
Personal Property owned by such Seller.
     “Properties” means, collectively, the Property of the Sellers.
     “Purchase Price” means Sixty One Million and No/Dollars ($61,000,000).

4



--------------------------------------------------------------------------------



 



     “Purchaser” has the meaning set forth in the Preamble hereto.
     “Real Property” means, with respect to each Property, the Land and the
Improvements.
     “Residence Inn” means the Residence Inn located in White Plains, New York,
as further identified on Exhibit A.
     “Residence Inn Condominium Documentation” means the documentation relating
to the establishment or operation of the Residence Inn as a condominium regime.
     “Residence Inn Unit Leases” means those certain Amended and Restated Lease
Agreements for Units 306, 506, 910 and 1004 in La Reserve Condominium by and
between Moody National White Plains MT, LLC and the owners of said units for the
use in the operation of the Residence Inn.
     “Seller” has the meaning set forth in the Preamble hereto.
     “Sellers” has the meaning set forth in the Preamble hereto.
     “Seller’s Organizational Documents” means, with respect to each Seller, the
current limited liability company agreement and certificate of formation of such
Seller.
     “Springhill Suites” means the Springhill Suites located in Washington,
Pennsylvania, as further identified on Exhibit A.
     “Springhill Suites Management Agreement” means that certain Management
Agreement by and between Concord Hospital Enterprises Company and Moody National
CY Altoona PA, LLC, dated as of August 31, 2007 respecting the management of the
Springhill Suites.
     “Study Period” means the period commencing at 9:00 a.m. on the date
following the date hereof, and continuing through 5:00 p.m. on the twenty-first
(21st) day thereafter, except as otherwise herein provided.
     “Survey” means, with respect to each Property, the survey prepared
delineating the boundary lines of the Land, location of the Improvements, all
rights of way and easements and contiguous public roads, the same prepared for
the benefit of and certified to Purchaser and the Title Company. The Survey
shall be adequate for the Title Company to delete any exception for general
survey matters in the Owner’s Title Policy. If there is a discrepancy between
the description of the Land attached hereto as Exhibit B and the description of
the Land as shown on the Survey for any Property, the survey shall confirm that
the separate property descriptions each identify the Property.
     “Survival Period” has the meaning set forth in Section 3.26.
     “Tangible Personal Property” means, with respect to each Property, the
items of tangible personal Property consisting of all furniture, fixtures and
equipment situated on, attached to, or used in the operation of the Hotel, and
all furniture, furnishings, equipment, machinery, and other personal property of
every kind located on or used in the operation of the Hotel and owned

5



--------------------------------------------------------------------------------



 



by the Seller; provided, however, that the Purchaser agrees that, all Inventory
shall be conveyed to the Purchaser’s property manager for such Hotel.
     “Title Company” means Chicago Title Insurance Company, 1129 20th Street,
NW, Washington, DC 20036.
     “Tray Ledger” means, with respect to each Property, the final night’s room
revenue (revenue from rooms occupied as of 12:01 a.m. on the Closing Date,
exclusive of food, beverage, telephone and similar charges which shall be
retained by the Seller), including any sales taxes, room taxes or other taxes
thereon.
     “Utilities” means, with respect to each Property, public sanitary and storm
sewers, natural gas, telephone, public water facilities, electrical facilities
and all other utility facilities and services necessary for the operation and
occupancy of the Property as a hotel.
     ”WARN Act” means the Worker Adjustment and Retraining Notification Act of
1988.
     1.2 Rules of Construction.
     The following rules shall apply to the construction and interpretation of
this Agreement:
          (a) Singular words shall connote the plural number as well as the
singular and vice versa, and the masculine shall include the feminine and the
neuter.
          (b) All references herein to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.
          (c) The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.
          (d) Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement, and therefore any usual rules of
construction requiring that ambiguities are to be resolved against a particular
party shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.
ARTICLE 2
PURCHASE AND SALE; DEPOSIT; PAYMENT OF PURCHASE PRICE
     2.1 Purchase and Sale. The Sellers agree to sell to the Purchaser and the
Purchaser agrees to purchase from the Sellers the Properties for the Purchase
Price, in accordance with the terms and conditions set forth herein.
     2.2 Deposit. Simultaneously with the full execution of this Agreement, the
Purchaser will deposit in escrow with the Title Company the sum of One Million
and No/Dollars ($1,000,000) as an earnest money deposit (the “Initial Deposit”).
Upon the expiration of the Study Period, if the Purchaser elects to proceed with
the purchase of the Properties in accordance with the terms of this Agreement,
the Purchaser will deposit in escrow with the Title Company

6



--------------------------------------------------------------------------------



 



an additional sum of One Million and No/Dollars ($1,000,000) as additional
earnest money (the “Additional Deposit”, and together with the Initial Deposit,
the “Deposit”). The Deposit shall be in the form of cash and shall be invested
by the Title Company in an interest-bearing account reasonably acceptable to the
Purchaser and the Sellers. Following the expiration of the Due Diligence Period,
the Deposit shall be non-refundable to Purchaser, except in the event of Seller
default, failure of a condition precedent in favor of Purchaser or termination
of this Agreement pursuant to Section 2.3(d). All interest earned on the Deposit
shall be paid over to the party entitled to the receipt of the Deposit under the
terms of this Agreement.
     2.3 Study Period.
          (a) The Purchaser shall have, with respect to each Property, the right
during the Study Period (and thereafter if the Purchaser notifies the Sellers
that the Purchaser has elected to proceed to Closing in the manner described
below) upon not less than one (1) business day prior notice to the applicable
Seller, to enter upon the Real Property and to perform, at the Purchaser’s
expense, such economic, surveying, engineering, environmental, topographic and
marketing tests, studies and investigations as the Purchaser may deem
appropriate. If such tests, studies and investigations warrant, in the
Purchaser’s sole, absolute and unreviewable discretion, the purchase of the
Property for the purposes contemplated by the Purchaser, then the Purchaser may
elect to proceed to Closing and shall so notify the Sellers prior to the
expiration of the Study Period. If for any reason the Purchaser does not so
notify the Sellers of its determination to proceed to Closing prior to the
expiration of the Study Period, or if the Purchaser notifies the Sellers, in
writing, prior to the expiration of the Study Period that it has determined not
to proceed to Closing, this Agreement shall automatically terminate, the Deposit
shall be returned to the Purchaser and upon return of the Deposit, the Purchaser
shall be released from any further liability or obligation under this Agreement,
except those which expressly survive the termination of this Agreement.
          (b) During the Study Period, the Sellers shall make available to the
Purchaser, its agents, auditors, engineers, attorneys and other designees, for
inspection copies of all existing architectural and engineering studies,
surveys, title insurance policies, zoning and site plan materials, environmental
audits and other related materials or information, if any, relating to the
Properties which are in, or come into, the Sellers’ possession or control.
Notwithstanding the foregoing, Sellers shall not be obligated to deliver to the
Purchaser any materials of a proprietary nature. Purchaser acknowledges that,
except as otherwise herein provided, any such materials delivered to the
Purchaser pursuant to this provision shall be without warranty, representation
or recourse.
          (c) The Purchaser shall indemnify, hold harmless and defend the
Sellers against any loss, damage or claim arising from entry upon the Real
Property by the Purchaser or any agents, contractors or employees of the
Purchaser. The Purchaser understands and accepts that any on-site inspections of
the Real Property shall occur at reasonable times agreed upon by the applicable
Seller and the Purchaser after not less than one (1) business day prior notice
to such Seller and shall be conducted so as not to interfere unreasonably with
the operation of the Property and the use of the Property by the tenants and the
guests of the Hotel. The Sellers shall have the right to have a representative
present during any such inspections. If the Purchaser desires to do any invasive
testing at the Real Property, the Purchaser shall do so only after

7



--------------------------------------------------------------------------------



 



obtaining the prior written consent of Seller, which approval may be subject to
reasonable terms and conditions as may be proposed by the Seller. The Purchaser
shall not permit any liens to attach to the Property by reason of such
inspections. The Purchaser shall (i) restore the Property, at its own expense,
to substantially the same condition which existed prior to any inspections or
other activities of the Purchaser thereon; and (ii) be responsible for and pay
any and all liens by contractors, subcontractors, materialmen, or laborers
performing the inspections or any work for the Purchaser or the Purchaser
Parties on or related to the Property. The terms of this Section 2.3(c) shall
survive the termination of this Agreement.
          (d) During the Study Period, the Purchaser, at its expense, shall
cause an examination of title to the Properties to be made, and, prior to the
expiration of the Study Period (as may be extended pursuant to Section 2.3(e),
but not Section 2.3(f)), shall notify the Sellers of any defects in title shown
by such examination that the Purchaser is unwilling to accept. Within ten
(10) days after such notification, the Sellers shall notify the Purchaser
whether the Sellers are willing to cure such defects. If the Sellers are willing
to cure such defects, the Sellers shall act promptly and diligently to cure such
defects at its expense. If such defects consist of deeds of trust, mechanics’
liens, tax liens or other liens or charges in a fixed sum or capable of
computation as a fixed sum, the Sellers shall pay and discharge (and the Title
Company is authorized to pay and discharge at Closing) such defects at Closing.
If the Sellers are unwilling or unable to cure any other such defects by
Closing, the Purchaser shall elect (1) to waive such defects and proceed to
Closing without any abatement in the Purchase Price or (2) to terminate this
Agreement and receive a full refund of the Deposit. The Sellers shall not, after
the date of this Agreement, subject the Properties to any liens, encumbrances,
covenants, conditions, restrictions, easements or other title matters or seek
any zoning changes or take any other action which may affect or modify the
status of title without the Purchaser’s prior written consent. All title matters
revealed by the Purchaser’s title examination and not objected to by the
Purchaser as provided above shall be deemed Permitted Title Exceptions. If
Purchaser shall fail to examine title and notify the Seller of any such title
objections by the end of the Study Period, all such title exceptions (other than
those rendering title unmarketable and those that are to be paid at Closing as
provided above) shall be deemed Permitted Title Exceptions.
          (e) If, despite Purchaser’s commercially reasonable efforts to obtain
and review all third party reports during the Study Period, Purchaser shall not
have received any such reports, Purchaser shall have the right to extend the
Study Period for all of the Hotels for seven (7) days solely in order to obtain
and review the third party reports Purchaser did not receive during the Study
Period.
          (f) If, despite Purchaser’s commercially reasonable efforts to obtain
each lender’s approval to a Loan Assumption during the Study Period, Purchaser
shall not have received any Lender’s approval to a Loan Assumption, Purchaser
shall have the right to extend the Study Period for the Courtyard and Springhill
Suites only for forty-five (45) days solely in order to attempt to obtain such
lender’s approval of a Loan Assumption.
     2.4 Payment of Purchase Price. The Purchase Price shall be paid to the
Sellers in the following manner:

8



--------------------------------------------------------------------------------



 



          (a) The Purchaser shall receive a credit against the Purchase Price in
an amount equal to one quarter (1/4) of the Deposit, plus interest accrued
thereon, at the Closing for each of the Properties.
          (b) The Purchaser shall receive a credit against the Purchase Price in
an amount equal to the outstanding principal balance of the Assumed Loans on the
Closing Date for the Courtyard and Springhill Suites. For avoidance of doubt,
all reserve or escrow accounts held by the applicable Seller under the Assumed
Loan are not being conveyed by Seller to Purchaser as part of the assumption of
the Assumed Loans. Purchaser acknowledges and agrees any reserve accounts
required to be transferred as part of the assumption of an Assumed Loan will be
reimbursed by Purchaser to the applicable Seller at Closing.
          (c) The Purchaser shall pay the balance of the Purchase Price, as
adjusted in the manner specified in Article 6, in cash or by confirmed wire
transfer of immediately available federal funds to the account of the Title
Company, to be disbursed to the Sellers or other applicable parties at Closing.
Such wire transfer shall be sent by the Purchaser to the Title Company for the
account of the Seller no later than 2:01 p.m., Houston, Texas, time on the
Closing Date.
     2.5 Assumption of Assumed Loans. At the closing for the Courtyard and
Springhill Suites Hotels, Purchaser shall assume the Assumed Loans. With respect
to Purchaser’s assumption of Assumed Loans, (a) not later than five (5) business
days after the Effective Date, Purchaser shall use reasonable commercial efforts
to commence its efforts to process the assumption of the Assumed Loans by
Purchaser (“Loan Assumption”), including but not limited to providing all
reasonable information concerning the transfer of the Property to the applicable
lender (“Assumption Application”), (b) Purchaser and Seller shall cooperate and
use all reasonable and diligent efforts to cause the applicable lender (or its
loan servicer) to consent to the Loan Assumption and to cause the applicable
Seller and all applicable guarantors, if any, to be released from any and all
liability under the Assumed Loans following the Closing Date; provided, however,
Seller’s cooperation shall be at no cost or expense to Seller, (c) for purposes
of determining the amount of the Assumed Loans to be credited toward the
Purchase Price, the aggregate of the outstanding principal balance of the
Assumed Loans and all accrued and unpaid interest and late charges or other
similar fees, if any, as of the Closing Date (but expressly excluding the
Assumption Fee (defined below) shall be aggregated and determined and shall be
credited to the Purchase Price and (d) Purchaser shall be exclusively liable for
and shall pay as the same are incurred (i) the assumption fees and/or costs
required by the Lender (or the loan servicer), and (ii) all fees, expenses
and/or costs required by the lender to process the Assumption Application and
the Loan Assumption (collectively, the “Assumption Fee”).
     2.6 Allocation of Purchase Price. The parties agree that the Purchase Price
shall be allocated among the various components of the Property in the manner
indicated on Exhibit G attached hereto.

9



--------------------------------------------------------------------------------



 



ARTICLE 3
SELLERS’ REPRESENTATIONS, WARRANTIES AND COVENANTS
     To induce the Purchaser to enter into this Agreement and to purchase the
Properties, each Seller, with respect to such Seller and the Property owned by
such Seller, hereby makes the following representations, warranties and
covenants, upon each of which the Seller acknowledges and agrees that the
Purchaser is entitled to rely and has relied. Each such representation shall be
materially true and correct on the Effective Date and shall be materially true
and correct on the Closing Date.
     3.1 Organization and Power. Each Seller is a limited liability company duly
formed, validly existing and in good standing under the laws of its state of
formation and has all requisite powers and all governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations hereunder and under any document
or instrument required to be executed and delivered on behalf of the Sellers
hereunder.
     3.2 Authorization and Execution. This Agreement has been duly authorized by
all necessary action on the part of the Seller, has been duly executed and
delivered by the Seller, constitutes the valid and binding agreement of the
Seller and is enforceable in accordance with its terms. There is no other person
or entity who has an ownership interest in the Property to be sold hereunder by
the Seller or whose consent is required in connection with the Seller’s
performance of its obligations hereunder.
     3.3 Noncontravention. Subject to any consent to the assignment of any
particular Operative Agreement, management agreement or Courtyard Ground Lease,
required by the terms thereof or by applicable laws, the execution and delivery
of, and the performance by the Seller of its obligations under, this Agreement
do not and will not contravene, or constitute a default under, any provision of
applicable law or regulation, the Seller’s Organizational Documents or any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Seller. There are no outstanding agreements (written or oral) pursuant to
which the Seller (or any predecessor to or representative of the Seller) has
agreed to sell or has granted an option or right of first refusal to purchase
the Property or any part thereof.
     3.4 No Special Taxes. The Seller has no Knowledge of, nor has it received
any notice of, any special taxes or assessments relating to the Property to be
sold hereunder by the Seller or any part thereof or any planned public
improvements that may result in a special tax or assessment against the
Property.
     3.5 Compliance with Existing Laws. To Seller’s Knowledge, the Seller
possesses all Authorizations, each of which is valid and in full force and
effect, and no provision, condition or limitation of any of the Authorizations
has been breached or violated. The Seller has not misrepresented or failed to
disclose any relevant fact in obtaining all Authorizations, and the Seller has
no Knowledge of any change in the circumstances under which those Authorizations
were obtained that result in their termination, suspension, modification or
limitation. The Seller has no Knowledge, nor has it received notice within the
past three (3) years, of any existing or threatened violation of any provision
of any applicable building, zoning, subdivision, environmental or other
governmental ordinance, resolution, statute, rule, order or regulation,

10



--------------------------------------------------------------------------------



 



including but not limited to those of environmental agencies or insurance boards
of underwriters, with respect to the ownership, operation, use, maintenance or
condition of the Property or any part thereof, or requiring any repairs or
alterations other than those that have been made prior to the date hereof.
     3.6 Operative Agreements. The Seller will not enter into any new management
agreement, maintenance or repair contract, supply contract, lease in which it is
lessee or other agreements with respect to the Property, nor shall the Seller
enter into any agreements modifying the Operative Agreements, unless (a) any
such agreement or modification will not bind the Purchaser or the Property after
the date of Closing or (b) the Seller has obtained the Purchaser’s prior written
consent to such agreement or modification. All of the Operative Agreements in
force and effect as of the date hereof are listed on Exhibit E attached hereto.
     3.7 Warranties and Guaranties. The Seller shall not before or after
Closing, release or modify any warranties or guarantees, if any, of
manufacturers, suppliers and installers relating to the Improvements and the
Personal Property or any part thereof, except with the prior written consent of
the Purchaser. A complete list of all such warranties and guaranties in effect
as of this date is attached hereto as Exhibit H.
     3.8 Insurance. To Seller’s Knowledge, all of the Seller’s Insurance
Policies are valid and in full force and effect, all premiums for such policies
were paid when due and all future premiums for such policies (and any
replacements thereof) shall be paid by the Seller on or before the due date
therefor. The Seller shall pay all premiums on, and shall not cancel or
voluntarily allow to expire, any of the Seller’s Insurance Policies unless such
policy is replaced, without any lapse of coverage, by another policy or policies
providing coverage at least as extensive as the policy or policies being
replaced.
     3.9 Condemnation Proceedings; Roadways. Seller has no Knowledge of any
notice of any condemnation or eminent domain proceeding pending or threatened
against the Property or any part thereof. The Seller has no Knowledge of any
change or proposed change in the route, grade or width of, or otherwise
affecting, any street or road adjacent to or serving the Real Property.
     3.10 Litigation. Seller has no Knowledge of any action, suit or proceeding
pending or threatened against or affecting the Seller in any court, before any
arbitrator or before or by any Governmental Body which (a) in any manner raises
any question affecting the validity or enforceability of this Agreement or any
other agreement or instrument to which the Seller is a party or by which it is
bound and that is or is to be used in connection with, or is contemplated by,
this Agreement, (b) could materially and adversely affect the ability of the
Seller to perform its obligations hereunder, or under any document to be
delivered pursuant hereto, (c) could create a lien on the Property, any part
thereof or any interest therein, (d) the subject matter of which concerns any
past or present employee of the Seller or (e) could otherwise materially
adversely affect the Property, any part thereof or any interest therein or the
use, operation, condition or occupancy thereof.
     3.11 Labor Disputes and Agreements. Seller has no employees. Seller has no
Knowledge of any labor disputes pending or, threatened as to the operation or
maintenance of the

11



--------------------------------------------------------------------------------



 



Property or any part thereof. The Seller is not a party to any union or other
collective bargaining agreement with employees employed in connection with the
ownership, operation or maintenance of the Property. The Seller is not a party
to any employment contracts or agreements, and neither the Seller nor its
managing agent will, between the date hereof and the date of Closing, enter into
any new employment contracts or agreements or hire any new employees except with
the prior written consent of the Purchaser. The Purchaser will not be obligated
to give or pay any amount to any employee of the Seller or the Seller’s managing
agent unless the Purchaser elects to hire that employee. The Purchaser shall not
have any liability under any pension or profit sharing plan that the Seller or
its managing agent may have established with respect to the Property or their or
its employees.
     3.12 Financial Information. To the best of Seller’s Knowledge, all of the
Seller’s financial information, including, without limitation, all books and
records and financial statements (“Financial Information”) is correct and
complete in all respects and presents accurately the results of the operations
of the Property for the periods indicated. Since the date of the last financial
statement included in the Seller’s Financial Information, there has been no
material adverse change in the financial condition or in the operations of the
Property.
     3.13 Operation of Property. The Seller covenants, that between the date
hereof and the date of Closing, it will (a) operate the Property only in the
usual, regular and ordinary manner consistent with the Seller’s prior practice,
(b) maintain its books of account and records in the usual, regular and ordinary
manner, in accordance with sound accounting principles applied on a basis
consistent with the basis used in keeping its books in prior years and (c) use
all reasonable efforts to preserve intact its present business organization,
keep available the services of its present officers, partners and employees and
preserve its relationships with suppliers and others having business dealings
with it comply with and perform all of the duties and obligations of licensee
under the License. The Seller shall continue to use its best efforts to take
guest room reservations and to book functions and meetings and otherwise to
promote the business of the Property in generally the same manner as the Seller
did prior to the execution of this Agreement. All advance room bookings and
reservations and all meetings and function bookings shall continue to be booked
at rates, prices and charges heretofore customarily charged by the Seller for
such purposes, and in accordance with the Seller’s published rate schedules.
Except as otherwise permitted hereby, from the date hereof until Closing, the
Seller shall not take any action or fail to take action the result of which
(i) would have a material adverse effect on the Property or the Purchaser’s
ability to continue the operation thereof after the date of Closing in
substantially the same manner as presently conducted, (ii) reduce or cause to be
reduced any room rents or any other charges over which the Seller has
operational control, or (iii) would cause any of the representations and
warranties contained in this Article 3 to be untrue as of Closing. Seller shall
deliver to the Purchaser daily reports showing the income and expenses of the
Hotel and all departments thereof, together with such periodic information with
respect to room reservations and other bookings, as the Seller customarily keeps
internally for its own use.
     3.14 Personal Property. All of the Tangible Personal Property, Intangible
Personal Property and Inventory being conveyed by the Seller to the Purchaser or
to the Purchaser’s managing agent, lessee or designee, are free and clear of all
liens, leases and other encumbrances and will be so on the date of Closing and
the Seller has good, merchantable title thereto and the right to convey same in
accordance with the terms of the Agreement.

12



--------------------------------------------------------------------------------



 



     3.15 Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Seller.
     3.16 Brokers. Other than Hodges Ward Elliott, the Seller has not engaged
the services of, nor is it or will it become liable to, any real estate agent,
broker, finder or any other person or entity for any brokerage or finder’s fee,
commission or other amount with respect to the transactions described herein.
     3.17 Hazardous Substances. The Seller has no Knowledge:
          (a) of the presence of any “Hazardous Substances” (as defined below)
on the Property, or any portion thereof, or,
          (b) of any spills, releases, discharges, or disposal of Hazardous
Substances that have occurred or are presently occurring on or onto the
Property, or any portion thereof, or
          (c) of the presence of any PCB transformers serving, or stored on, the
Property, or any portion thereof, and Seller has no knowledge of any failure to
comply with any applicable local, state and federal environmental laws,
regulations, ordinances and administrative and judicial orders relating to the
generation, recycling, reuse, sale, storage, handling, transport and disposal of
any Hazardous Substances (as used herein, “Hazardous Substances” shall mean any
substance or material whose presence, nature, quantity or intensity of
existence, use, manufacture, disposal, transportation, spill, release or effect,
either by itself or in combination with other materials is either:
          (1) potentially injurious to the public health, safety or welfare, the
environment or the Property,
          (2) regulated, monitored or defined as a hazardous or toxic substance
or waste by any Environmental Authority, or
          (3) a basis for liability of the owner of the Property to any
Environmental Authority or third party, and Hazardous Substances shall include,
but not be limited to, hydrocarbons, petroleum, gasoline, crude oil, or any
products, by-products or components thereof, and asbestos.
     3.18 License. To Seller’s Knowledge, the franchise license with respect to
the Hotel (the “License”) is valid and in full force and effect, and Seller is
not in default with respect thereto (with or without the giving of any required
notice and/or lapse of time).
     3.19 Independent Audit. Seller shall provide access by Purchaser’s
representatives to all financial and other information relating to the Property
which would be sufficient to enable them to prepare audited financial statements
in conformity with Regulation S-X of the Securities and Exchange Commission (the
“Commission”) and to enable them to prepare a registration statement, report or
disclosure statement for filing with the Commission. Seller shall also provide
to Purchaser’s representatives a signed representative letter which would be
sufficient to enable an independent public accountant to render an opinion on
the financial statements related to the Property. This shall survive for two
years after the last Closing Date.

13



--------------------------------------------------------------------------------



 



     3.20 Bulk Sale Compliance. The Sellers shall, jointly and severally,
indemnify Purchaser against any claim, loss or liability arising under the bulk
sales law in connection with the transaction contemplated herein.
     3.21 Liquor License. To Seller’s Knowledge, the liquor license for the
Hotel (and any restaurant located therein) is in full force and effect and
validly licensed to the person(s) required to be licensed under the law of the
State in which the Hotel is located.
     3.22 Management Agreements.
          (a) The copy of the Courtyard Management Agreement attached hereto as
Exhibit I is a true, correct and complete copy of the Courtyard Management
Agreement, the Courtyard Management Agreement is in full force and effect and
has not been modified or supplemented, and no fact or circumstance has occurred
that, by itself or with the giving of notice or the passage of time or both,
would constitute a default thereunder.
          (b) The copy of the Springhill Suites Management Agreement attached
hereto as Exhibit J is a true, correct and complete copy of the Springhill
Suites Management Agreement, the Springhill Suites Management Agreement is in
full force and effect and has not been modified or supplemented, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.
     3.23 Courtyard Ground Lease. The copy of the Courtyard Ground Lease
attached hereto as Exhibit K is a true, correct and complete copy of the
Courtyard Ground Lease, the Courtyard Ground Lease is in full force and effect
and has not been modified or supplemented, and no fact or circumstance has
occurred that, by itself or with the giving of notice or the passage of time or
both, would constitute a default thereunder.
     3.24 Residence Inn Condominium Documentation. The Seller has provided the
Purchaser with true, correct and complete copies of the Residence Inn
Condominium Documents, and the Residence Inn Condominium Documents are in full
force and effect and have not been modified or supplemented. The Seller is in
compliance with the Residence Inn Condominium Documents in all respects, and no
fact or circumstance has occurred that, by itself or with the giving of notice
or the passage of time or both, would constitute a default thereunder. The
Seller has provided the Purchaser with true, correct and complete copies of the
Residence Inn Unit Leases and, to Seller’s Knowledge, the Residence Inn Unit
Leases are in full force and effect and have not been modified or supplemented.
     3.25 Money Laundering. The Seller is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by the United
States Treasury Department as a Specifically Designated National and Blocked
person, or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 (the “Executive Order”) as a person who
commits, threatens to commit, or supports terrorism; and it is not engaged in
this transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation terrorists, terrorist organizations or narcotics traffickers,
including, without limitation, those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of

14



--------------------------------------------------------------------------------



 



Foreign Assets Control of U.S. Department of Treasury, U.S. Department of State,
or other U.S. government agencies, all as may be amended from time to time.
Neither Seller, nor any person controlling or controlled by Seller, is a
country, territory, individual or entity named on a Government List, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable anti-money laundering or anti bribery laws and regulations
(including, without limitation, funds being derived from any person, entity,
country or territory on a Government List or engaged in any unlawful activity
defined under 18 USC §1956(c)(7)). For purposes of this Agreement, “Government
List” means of any of (i) the two lists maintained by the United States
Department of Commerce (Denied Persons and Entities), (ii) the list maintained
by the United States Department of Treasury (Specially Designated Nationals and
Blocked Persons) and (iii) the two lists maintained by the United States
Department of State (Terrorist Organizations and Debarred Parties).
     The representations and warranties in this Article 3 shall survive the
Closing for a period of one (1) year following the Closing Date (“Survival
Period”). Notwithstanding anything to the contrary contained in this Agreement,
any claim that Purchaser may have during the Survival Period against Seller for
any breach of the representations and warranties contained in this Article 3
will not be valid or effective, and Sellers shall have no liability with respect
thereto, unless the aggregate of all valid claims exceed Fifty Thousand and
No/Dollars ($50,000.00). Seller’s liability for damages resulting from valid
claims during the Survival Period shall in no event exceed two and one-half
percent (2.5%) of the Purchase Price in the aggregate. Purchaser agrees that,
with respect to any alleged breach of representations in this Agreement
discovered after the Survival Period, the maximum liability of Seller for all
such alleged breaches is limited to One Hundred and No/Dollars ($100.00). In the
event Purchaser obtains actual knowledge on or before Closing of any material
inaccuracy in any of the representations and warranties contained in this
Article 3, and such materially inaccuracy is not promptly corrected or resolved
by Seller following notice from Purchaser, Purchaser may as Purchaser’s sole and
exclusive remedy either: (i) terminate this Agreement, whereupon Deposit shall
be refunded to Purchaser and Purchaser shall be entitled to receive
reimbursement from Seller for Purchaser’s out of pocket expenses actually
incurred in connection with the transaction contemplated by this Agreement, not
to exceed One Hundred Thousand and No/Dollars ($100,000.00), and neither party
shall have any further rights or obligations pursuant to this Agreement, other
than as set forth herein with respect to rights or obligations that survive
termination; or (ii) waive any and all claims against Seller on account of such
inaccuracy and close the transaction. In the event Purchaser obtains knowledge
on or before the expiration of the Study Period of any inaccuracy in any of the
representations and warranties contained in this Article 3, and Purchaser does
not terminate this Agreement on or before the expiration of the Study Period,
Purchaser shall be deemed to have waived any and all claims against Seller on
account of such inaccuracy (including the right to terminate this Agreement
following the expiration of the Study Period). The provisions of this Article 3
shall survive the Closing.
ARTICLE 4
PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
     To induce the Sellers to enter into this Agreement and to sell the
Properties, the Purchaser hereby makes the following representations, warranties
and covenants, upon each of which the

15



--------------------------------------------------------------------------------



 



Purchaser acknowledges and agrees that the Seller is entitled to rely and has
relied. Each such representation shall be materially true and correct on the
Effective Date and shall be materially true and correct on the Closing Date.
     4.1 Organization and Power. The Purchaser is a real estate investment trust
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and has all trust powers and all governmental licenses,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations under this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Purchaser hereunder.
     4.2 Noncontravention. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, the Purchaser’s declaration of trust or other trust document or any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Purchaser.
     4.3 Litigation. There is no action, suit or proceeding, pending or known by
the Purchaser to be threatened against or affecting the Purchaser in any court
or before any arbitrator or before any Governmental Body which (a) in any manner
raises any question affecting the validity or enforceability of this Agreement
or any other agreement or instrument to which the Purchaser is a party or by
which it is bound and that is to be used in connection with, or is contemplated
by, this Agreement, (b) could materially and adversely affect the ability of the
Purchaser to perform its obligations hereunder, or under any document to be
delivered pursuant hereto, (c) could create a lien on the Property, any part
thereof or any interest therein or (d) could adversely affect the Property, any
part thereof or any interest therein or the use, operation, condition or
occupancy thereof.
     4.4 Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Purchaser.
     4.5 No Brokers. The Purchaser has not engaged the services of, nor is it or
will it become liable to, any real estate agent, broker, finder or any other
person or entity for any brokerage or finder’s fee, commission or other amount
with respect to the transaction described herein.
     4.6 Money Laundering. The Purchaser is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by the United
States Treasury Department as a Specifically Designated National and Blocked
person, or for or on behalf of any person, group, entity or nation designated in
the Executive Order as a person who commits, threatens to commit, or supports
terrorism; and it is not engaged in this transaction directly or indirectly on
behalf of, or facilitating this transaction directly or indirectly on behalf of,
any such person, group, entity or nation terrorists, terrorist organizations or
narcotics traffickers, including, without limitation, those persons or entities
that appear on the Annex to the Executive Order, or are included on any relevant
lists maintained by the Office of Foreign Assets Control of U.S. Department of
Treasury, U.S. Department of State, or other U.S. government agencies, all as
may be amended from time to time. Neither Purchaser, nor any person controlling
or controlled by Purchaser, is a country, territory, individual or entity named
on a Government List, and the

16



--------------------------------------------------------------------------------



 



monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable anti-money laundering or anti bribery laws and regulations
(including, without limitation, funds being derived from any person, entity,
country or territory on a Government List or engaged in any unlawful activity
defined under 18 USC §1956(c)(7)).
     4.7 AS IS, WHERE IS.
     PURCHASER EXPRESSLY ACKNOWLEDGES AND AGREES THAT, AS A MATERIAL PART OF THE
CONSIDERATION FOR THIS AGREEMENT, THE PROPERTY IS BEING SOLD TO PURCHASER AND
PURCHASER AGREES TO PURCHASE AND ACCEPT THE PROPERTY, AND EACH AND EVERY PART
AND COMPONENT THEREOF, IN AN “AS IS, WHERE IS” CONDITION AS OF THE CLOSING WITH
NO REPRESENTATIONS OR WARRANTIES FROM SELLER, EITHER EXPRESS OR IMPLIED EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT. PURCHASER AGREES THAT PURCHASER IS NOT
RELYING UPON, AND HAS NOT RECEIVED OR BEEN GIVEN, ANY REPRESENTATIONS (EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT), STATEMENTS OR WARRANTIES (ORAL OR
WRITTEN, IMPLIED OR EXPRESS) OF OR BY ANY OFFICER, EMPLOYEE, AGENT OR
REPRESENTATIVE OF SELLER, OR ANY SALESPERSON OR BROKER (IF ANY) INVOLVED IN THIS
TRANSACTION, AS TO THE PROPERTY OR ANY PART OR COMPONENT THEREOF IN ANY RESPECT,
INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATIONS, STATEMENTS OR WARRANTIES AS
TO THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, THE FITNESS OF THE
PROPERTY FOR USE AS A HOTEL, THE FINANCIAL PERFORMANCE OR POTENTIAL OF THE
PROPERTY, THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE BUILDING, ZONING,
SUBDIVISION, ENVIRONMENTAL, LIFE SAFETY OR LAND USE LAWS, CODES, ORDINANCES,
RULES, ORDERS, OR REGULATIONS, OR THE STATE OF REPAIR OF THE PROPERTY, AND
PURCHASER, FOR ITSELF AND ITS HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS, WAIVES ANY RIGHT TO ASSERT ANY CLAIM OR DEMAND AGAINST SELLERS AT LAW
OR IN EQUITY RELATING TO ANY SUCH MATTER, WHETHER LATENT OR PATENT, DISCLOSED OR
UNDISCLOSED, KNOWN OR UNKNOWN, NOW EXISTING OR HEREAFTER ARISING EXCEPTING ANY
CLAIM OR DEMAND RELATING TO REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT FOR ANY TITLE OR SURVEY MATTERS CREATED SOLELY BY
SELLER IN VIOLATION OF THIS AGREEMENT, PURCHASER AGREES THAT IT SHALL HAVE NO
RECOURSE WHATSOEVER AGAINST SELLER, AT LAW OR IN EQUITY, SHOULD THE SURVEY OR
THE TITLE INSURANCE COMMITMENTS OR THE TITLE POLICIES FAIL TO DISCLOSE ANY
MATTER AFFECTING THE PROPERTY OR REVEAL ANY SUCH MATTER IN AN INACCURATE,
MISLEADING OR INCOMPLETE FASHION OR OTHERWISE BE IN ERROR. PURCHASER
ACKNOWLEDGES THAT IT SHALL REVIEW THE SURVEY AND THE TITLE INSURANCE COMMITMENTS
(AS SAME MAY BE MARKED AT CLOSING) AND TO DISCUSS THEIR CONTENTS WITH THE
INDEPENDENT CONTRACTORS WHO PREPARED OR ISSUED EACH OF THEM. PURCHASER
ACCORDINGLY AGREES TO LOOK SOLELY TO THE PREPARER OF THE SURVEY AND THE ISSUER
OF THE TITLE INSURANCE COMMITMENTS AND

17



--------------------------------------------------------------------------------



 



TITLE POLICIES FOR ANY CLAIM ARISING OUT OF OR IN CONNECTION WITH SUCH
INSTRUMENTS AND HEREBY RELEASES SELLERS FROM ANY SUCH CLAIM (EXCEPT FOR ANY
CLAIM THAT SELLERS AGREE TO CURE AS SET FORTH IN THIS AGREEMENT).
Purchaser recognizes that the Hotels and Personal Property are not new and that
there exists a possibility that the Property is not in compliance with the
requirements which would be imposed on a newly constructed hotel by presently
effective federal, state and local building, plumbing, electrical, fire, health,
handicap, environmental and life safety laws, codes, ordinances, rules, orders
and/or regulations (collectively, the “building codes”). The Hotels and other
improvements on the Land may contain substances or materials no longer permitted
to be used in newly constructed buildings including, without limitation,
asbestos or other insulation materials, lead or other paints, wiring,
electrical, or plumbing materials and may not contain other materials or
equipment required to be installed in a newly constructed building. Purchaser
will have the opportunity, as provided for in Section 2.3, to investigate and
inspect the Property and review the results of such investigations and
inspections of the Property as Purchaser deemed necessary with respect to all
such matters. Except as otherwise set forth in this Agreement, Purchaser agrees
to accept and shall the Property in an “AS-IS, WHERE IS” condition and at
Closing to accept and assume the risk of noncompliance of the Property with all
such building codes. Except with respect to those representations set forth in
Article 3 hereof, Purchaser waives any right to excuse (except as specifically
set forth in this Agreement) or delay performance of its obligations under this
Agreement or to assert any claim against Sellers (before or after Closing)
arising out of any failure of the Property to comply with any such building
codes.
Except with respect to those representations set forth in Article 3, it is
specifically understood and agreed by Seller and Purchaser that Seller does not
make, and shall not be deemed to have made, any representation, warranty or
covenant with respect to (i) any Environmental Laws that may affect any of the
Property or (ii) the presence or absence of any Hazardous or Toxic Substances
in, on, above, under or about any of the Property (“Environmental Conditions”).
From and after Closing, Purchaser agrees for itself and for its heirs,
successors and assigns, to waive all of its rights under this Agreement, if any,
and any Environmental Laws to require Seller to remediate or “clean up” the
Property and releases Seller from any liability of any kind or nature arising
with respect to any Environmental Conditions at the Property. As used in this
Agreement, (A) the term “Environmental Laws” means all federal, State and local
laws, codes, ordinances, rules, orders and regulations now or hereafter in
effect relating to pollution or the protection of the environment, including
without limitation, all laws, codes, ordinances, rules, orders and regulations
governing the generation, use, collection, treatment, storage, transportation,
recovery, removal, discharge, spill or disposal of any or all Hazardous or Toxic
Substances, and (B) the term “Hazardous Substances” or “Toxic Substances” means
materials and substances defined as “hazardous substances”, “hazardous wastes”,
“toxic substances” or “toxic wastes” in (I) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Sections 9601-9675,
as amended by the Superfund Amendments and Reauthorization Act of 1988, and any
further amendments thereto and rules, orders and regulations thereunder;
(II) the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Sections 6901-6992, as amended by the Hazardous and Solid Waste Amendments of
1984, and any further amendments thereto and rules, orders and regulations
thereunder; or (III) any other Environmental Laws. Purchaser acknowledges and
agrees that: (a) Purchaser is an experienced

18



--------------------------------------------------------------------------------



 



and sophisticated owner of real property; (b) Purchaser has expressly negotiated
the limitations of liability contained in this Section; and (c) the limitations
contained in this Section are reasonable. Purchaser acknowledges and agrees that
Seller has agreed to enter into this Agreement in consideration for and in
reliance upon the foregoing limitations of liability, and that the consideration
under this Agreement is based in part on the limitations of liability.
It is understood and agreed by Sellers and Purchaser that in the event of any
conflict between the terms and provisions of this Section 4.7 and any other term
or provision to this Agreement, the relevant term or provision of this
Section 4.7 shall control and govern. The provisions of this Article 4 shall
survive Closing.
ARTICLE 5
CONDITIONS AND ADDITIONAL COVENANTS
     5.1 Conditions to Purchaser’s Obligations. The Purchaser’s obligations
hereunder are subject to the satisfaction of the following conditions precedent
with respect to each Property and the compliance by the Sellers with the
following covenants, to the extent applicable to the Sellers:
          (a) Sellers’ Deliveries. The Sellers shall have delivered to the Title
Company or the Purchaser, as the case may be, on or before the date of Closing,
all of the documents and other information required of the Sellers pursuant to
Section 6.2.
          (b) Representations, Warranties and Covenants; Obligations of the
Sellers; Certificate. All of the Sellers’ representations and warranties made in
this Agreement shall be true and correct as of the date hereof and as of the
date of Closing as if then made, there shall have occurred no material adverse
change in the condition of the Properties since the date hereof, the Sellers
shall have performed all of the covenants and other obligations under this
Agreement applicable to the Sellers and the Sellers shall have executed and
delivered to the Purchaser at Closing a certificate to the foregoing effect.
          (c) Condition of Improvements. Except to the extent that repair or
restoration of a Property is required hereunder, in which case the Improvements
and the Tangible Personal Property shall be in the condition required by this
Agreement, the Improvements and the Tangible Personal Property (including but
not limited to the mechanical systems, plumbing, electrical, wiring, appliances,
fixtures, heating, air conditioning and ventilating equipment, elevators,
boilers, equipment, roofs, structural members and furnaces) shall be in the same
or better condition at Closing as they are as of the date hereof, reasonable
wear and tear excepted. Prior to Closing, the Seller shall not have diminished
the quality or quantity of maintenance and upkeep services heretofore provided
to the Real Property and the Tangible Personal Property and the Seller shall not
have diminished the Inventory (except as may be diminished in the normal course
of business). The Seller shall not have removed or caused or permitted to be
removed any part or portion of the Real Property or the Tangible Personal
Property unless the same is replaced, prior to Closing, with similar items of at
least equal quality and acceptable to the Purchaser.

19



--------------------------------------------------------------------------------



 



          (d) Repair of Flood and Related Damage. The Sellers shall have
repaired all flood and related damage to the Residence Inn and the Hampton Inn
and restored each such Hotel to at least the condition existing prior to
occurrence or occurrences rendering such damage: (i) in a professional and
workmanlike manner; (ii) in accordance with all applicable laws, applicable
permits and prudent industry practices; and (iii) only with materials and
equipment that are new, operating properly and of good quality. Purchaser shall
have approved such repair and restoration in its sole and absolute discretion.
          (e) Environmental Report; Property Condition Report. Provided
Purchaser has used commercially reasonable and diligent efforts, the Purchaser
shall have obtained a current Phase I environmental report and a current
property condition report, each of which shall be satisfactory to the Purchaser
in its reasonable discretion.
          (f) Franchise License. The Licensor for each Property shall have
consented to the sale of such Property, and the Purchaser and each respective
Licensor shall have arranged for the assignment and assumption of the respective
Licenses or the termination of the existing Licenses and the replacement thereof
with new Licenses to which the Purchaser is a party. The Purchaser will use
commercially reasonable efforts to obtain such License and shall pay all costs
and expenses associated therewith. The Sellers shall assist the Purchaser in
respect thereto, but shall not be responsible for any costs or expenses.
          (g) Property Improvement Plan. To the extent required by any Licensor
and provided Purchaser has used commercially reasonable and diligent efforts,
the Purchaser shall have obtained a Property Improvement Plan (“PIP”) from
Licensor by and at the cost of the Purchaser. As soon as possible following the
date hereof, the Sellers shall arrange for the inspection and creation of a PIP
by the Licensor for each of the Properties (to the extent such PIP has not
already been initiated), and the Sellers shall endeavor to have each such PIP
completed as promptly as possible. The Purchaser shall be responsible for paying
or reimbursing the Seller for any fees or expenses charged by the franchisors
for completing such inspections and preparing the PIPs.
          (h) Management Agreement.
          (1) The Seller of the Residence Inn and the Seller of the Hampton Inn
shall, effective on or before the date of Closing, effect the termination of any
management agreements relating to such Properties and pay all costs incurred in
connection therewith. The Sellers shall indemnify and hold the Purchaser
harmless from any claims or liability relating to any management agreements
relating to the Properties.
          (2) Provided Purchaser has used commercially reasonable and diligent
efforts, Concord Hospitality Enterprises Company shall have approved Purchaser’s
assumption the Courtyard Management Agreement and the Springhill Suites
Management Agreement. The Purchaser shall be responsible for compliance with or
compensation required to be paid under all employment laws, including the WARN
Act.
          (i) Loan Assumptions. Provided Purchaser has used commercially
reasonable and diligent efforts, the Purchaser shall received the applicable
lender’s customary

20



--------------------------------------------------------------------------------



 



conditional approval to any Loan Assumption that it has elected to undertake
pursuant to Section 2.5.
          (j) Courtyard Estoppel. The Seller shall have delivered to the
Purchaser a written statement from the lessor under the Courtyard Ground Lease
acknowledging the commencement and termination dates of the Courtyard Ground
Lease, that there is no material default except as otherwise noted in such
written statement, that the Courtyard Ground Lease is in full force and effect
except as otherwise noted in such written statement, and that the Courtyard
Ground Lease has not been modified (or if it has, stating such modification).
          (k) Residence Inn Estoppel. The Seller shall have delivered to the
Purchaser a written statement from the condominium association governing the
condominium regime at the Residence Inn confirming that there in no existing
breach or default except as otherwise noted in such written statement, that the
Residence Inn Condominium Documents are in full force and effect except as
otherwise noted in such written statement, that the Residence Inn Condominium
Documents have not been modified (or if they have, stating such modification),
and providing such other pertinent information as the Purchaser may reasonably
request.
     5.2 Conditions to Seller’s Obligations. The Seller’s obligations hereunder
are subject to the satisfaction of the following conditions precedent with
respect to each Property and the compliance by the Purchaser with the following
covenants, to the extent applicable to the Purchaser:
          (a) Purchaser’s Deliveries. The Purchaser shall have delivered to the
Title Company or the Sellers, as the case may be, on or before the date of
Closing, all of the documents and other information required of the Sellers
pursuant to Section 6.3.
          (b) Representations, Warranties and Covenants; Obligations of the
Sellers; Certificate. All of the Purchaser’s representations and warranties made
in this Agreement shall be materially true and correct as of the date hereof and
as of the date of Closing as if then made, there shall have occurred no material
adverse change in the condition of the Properties since the date hereof, the
Purchaser shall have performed all of the covenants and other obligations under
this Agreement applicable to the Purchaser and the Purchaser shall have executed
and delivered to the Purchaser at Closing a certificate to the foregoing effect.
          (c) Franchise License. The Licensor for each Property shall have
consented to the sale of such Property, and the Purchaser, each respective
Seller and each respective Licensor shall have arranged for the assignment and
assumption of the respective Licenses or the termination of the existing
Licenses and the replacement thereof with new Licenses to which the Purchaser is
a party. The applicable Seller, its manager and, if applicable, any guarantor,
and each of their respective affiliates, shall have been released from all
future duties, liabilities and obligations under the License Agreement and any
guarantee(s) thereof, in such form and to such an extent that Licensor
customarily provides, if any.
          (d) Management Agreement. Concord Hospitality Enterprises Company
shall have approved Purchaser’s assumption of the Courtyard Management Agreement
and the Springhill Suites Management Agreement, which shall include a release
from the respective

21



--------------------------------------------------------------------------------



 



managers in favor of the applicable Seller and all applicable guarantors, if
any, from any and all liability under the Management Agreements from and after
the Closing Date.
ARTICLE 6
CLOSING
     6.1 Closing.
          (a) Closing for the Hampton Inn Hotel shall be conducted through the
Title Company or in another manner at a location that is mutually acceptable to
the parties, on or before the date that is seven (7) business days following the
expiration of the Study Period, as it may be extended pursuant to
Section 2.3(e). Closing for the Courtyard and the Springhill Suites Hotels shall
occur as described above on or before the date that is seven (7) days following
the expiration of the Study Period, as it may be extended pursuant to
Section 2.3(e) or (f). Closing for the Residence Inn Hotel shall be conducted
through the Title Company or in another manner and at a location that is
mutually acceptable to the parties, on or before the date that is sixty
(60) days following the expiration of the Study Period, as it may be extended
pursuant to Section 2.3(e) (the “Residence Inn Outside Closing Date”).
Possession of the Property with respect to the applicable Hotel shall be
delivered to the Purchaser at the applicable Closing, subject only to Permitted
Title Exceptions and guests of the Hotel.
          (b) Upon the last to occur of the Closings for the Hampton Inn,
Courtyard and Springhill Suites Hotels, the Seller shall deposit with the Title
Company the sum of Four Million and No/100 Dollars ($4,000,000.00) (the
“Breakage Deposit”). In the event that Closing for the Residence Inn Hotel
occurs on or before the Residence Inn Outside Closing Date, the Title Company
shall release the Residence Inn Breakage Deposit, plus interest accrued thereon
to the Seller at the Closing of the Residence Inn Hotel. Notwithstanding
anything to the contrary contained herein, the Seller and the Purchaser shall
each have the right to refuse to Close on the purchase and sale of the Residence
Inn Hotel on or before the Residence Inn Outside Closing Date at its sole
discretion by providing the other with notice of such refusal. In the event that
the Closing for the Residence Inn Hotel does not occur on or prior to the
Residence Inn Outside Closing Date, whether because either party has notified
the other of its intention to refuse to Close on the purchase and sale of the
Residence Inn Hotel on or before the Residence Inn Outside Closing Date or for
any other reason (in any case, a “Residence Inn Termination”), the Title Company
shall release to the Purchaser (i) the Breakage Deposit, plus interest accrued
thereon, which the Purchaser and the Seller agree will be treated as a Purchase
Price adjustment for federal income tax purposes and will be allocated pro rata
to reduce the allocable portions of the Purchase Price for the Hotels the
Purchaser has acquired under this Agreement and (ii) the remaining one quarter
(1/4) of the Deposit allocable to the Residence Inn Hotel, plus interest accrued
thereon, and the Seller and the Purchaser shall be released from any further
liability or obligation under this Agreement, except under Section 6.1(c) and
those other provisions of this Agreement which expressly survive the termination
of this Agreement.
          (c) Contingent upon a Residence Inn Termination, the Seller hereby
grants the Purchaser an option (the “Residence Inn Purchase Option”) to purchase
the Residence Inn Hotel on the same terms and conditions of this Agreement (as
it relates to the Residence Inn Hotel), except that the purchase price for the
Residence Inn Hotel shall mean Twenty-Three

22



--------------------------------------------------------------------------------



 



Million Two Hundred Thousand and No/100 Dollars ($23,200,000) (the “Residence
Inn Option Price”) and no portion of the Deposit shall be credited against the
Residence Inn Option Price; provided that the Residence Inn Purchase Option
shall be exercisable by the Purchaser only if the Seller provides written notice
to the Purchaser within one (1) year after the Residence Inn Outside Closing
Date that the debt secured directly and indirectly by the Residence Inn Hotel
can be satisfied for an amount equal to or less than the Residence Inn Option
Price (the “Option Trigger Notice”). Unless the Purchaser provides written
notice (the “Option Exercise Notice”) of its intention to exercise the Residence
Inn Purchase Option within ten (10) days of the Purchaser’s receipt of the
Option Trigger Notice, the Purchaser shall be deemed to have waived its right to
exercise the Residence Inn Purchase Option. If the Purchaser does provide an
Option Exercise Notice to the Seller within ten (10) days of the Purchaser’s
receipt of the Option Trigger Notice, Closing for the Residence Inn Hotel shall
occur on a date reasonably mutually agreed to by the Purchaser and the Seller
within Thirty (30) days after the Seller receives the Option Exercise Notice.
The Seller agrees to keep the Purchaser reasonably informed of the status of the
Seller’s negotiations with its lenders regarding the debt secured directly and
indirectly by the Residence Inn Hotel during such one-year period and to
promptly provide the Option Trigger Notice to the Purchaser if the Seller
reaches an agreement with its lenders that would permit it to do so. The grant
of the Residence Inn Purchase Option shall survive the closing or termination of
this Agreement.
     6.2 Sellers’ Deliveries. With respect to each Property or each Seller, as
applicable, at Closing, the Sellers shall deliver to Purchaser all of the
following instruments, each of which shall have been duly executed and, where
applicable, acknowledged on behalf of the Sellers and shall be dated as of the
date of Closing:
          (a) The certificate required by Section 5.1(b);
          (b) The Deed;
          (c) Assignment and Assumption of the Courtyard Ground Lease only for
the Courtyard;
          (d) The Bill of Sale (Inventory);
          (e) The Bill of Sale (Personal Property);
          (f) The Assignment and Assumption Agreement;
          (g) The Assignment and Assumption of the Residence Inn Unit Leases;
          (h) Certificate(s)/Registration of Title for any vehicle owned by the
Sellers and used in connection with the Property;
          (i) Such agreements, affidavits or other documents as may be required
by the Title Company to issue the Owner’s Title Policy with affirmative coverage
over mechanics’ and materialmen’s liens;
          (j) The FIRPTA Certificate;

23



--------------------------------------------------------------------------------



 



          (k) True, correct and complete copies of all warranties, if any, of
manufacturers, suppliers and installers possessed by the Seller and relating to
the Improvements and the Personal Property, or any part thereof;
          (l) Copies of certificate(s) of occupancy for the Real Property and
Improvements, issued by the appropriate governmental authority;
          (m) Such proof as the Purchaser may reasonably require with respect to
Seller’s compliance with the bulk sales laws or similar statutes;
          (n) A written instrument executed by the Seller, conveying and
transferring to the Purchaser all of the Seller’s right, title and interest in
any telephone numbers and facsimile numbers relating to the Property, and, if
the Seller maintains a post office box, conveying to the Purchaser all of its
interest in and to such post office box and the number associated therewith, so
as to assure a continuity in operations and communications;
          (o) All current real estate and personal property tax bills in the
Seller’s possession or that Seller may reasonably obtain;
          (p) A complete set of all guest registration cards, guest transcripts,
guest histories, and all other available guest information;
          (q) A complete list of all advance room reservations, functions and
the like, in reasonable detail so as to enable the Purchaser to honor the
Sellers’ commitments in that regard;
          (r) A list of the Sellers’ outstanding accounts receivable as of
midnight on the date prior to the Closing, specifying the name of each account
and the amount due the Sellers;
          (s) Written notice executed by the Sellers notifying all interested
parties, including all tenants under any leases of the Property, that the
Property has been conveyed to the Purchaser and directing that all payments,
inquiries and the like be forwarded to the Purchaser at the address to be
provided by the Purchaser;
          (t) All keys for the Property;
          (u) All books, records, operating reports, appraisal reports, files
and other materials in the Sellers’ possession or control which are necessary in
the Purchasers discretion to maintain continuity of operation of the Property;
          (v) An assignment of all warranties and guarantees from all
contractors and subcontractors, manufacturers, and suppliers in effect with
respect to the Improvements;
          (w) Complete set of “as-built” drawings for the Improvements, if any
in Seller’s possession; and
          (x) Any other document or instrument reasonably requested by the
Purchaser or required hereby.

24



--------------------------------------------------------------------------------



 



     6.3 Purchaser’s Deliveries. At Closing, the Purchaser shall pay or deliver
to the Sellers the following:
          (a) The certificate required by Section 5.2(b);
          (b) The portion of the Purchase Price described in Section 2.4(b);
          (c) Assignment and Assumption of the Courtyard Ground Lease;
          (d) The Bill of Sale (Inventory);
          (e) The Bill of Sale (Personal Property);
          (f) The Assignment and Assumption Agreement;
          (g) The Assignment and Assumption of the Residence Inn Unit Leases;
and
          (h) Any other document or instrument reasonably requested by the
Sellers or required hereby.
     6.4 Closing Costs. All closing costs and expenses will be allocated between
Purchaser and Sellers in accordance with the customary practice in the county in
which a Property is located, except as allocated specifically between Purchaser
and Sellers below. Sellers and Purchaser shall be responsible for the payment of
its own attorney’s fees incurred in connection with transaction which is the
subject of this Agreement.
          (a) Purchaser Costs. Purchaser shall pay for: all costs and expenses
associated with the inspection and due diligence of the Properties (including,
but not limited to, any updated surveys), all costs associated with the
assumption of the Assumed Loans (including any mortgage insurance policies
and/or endorsements and any applicable mortgage tax or similar expenses), all
costs associated with the assignment/ new License Agreement, title insurance for
the Residence Inn, the Courtyard, and the Springhill Suites, one-half (.5) of
the title insurance for the Hampton Inn, one-half (.5) of New York State and
Commonwealth of Pennsylvania, state and county, transfer and recordation tax,
and charges required of a purchaser of Residence Inn condominium unit, to the
extent required under the Condominium Documents.
          (b) Sellers Costs. The Sellers shall pay for: the releases of any
deeds of trust, mortgages and other financing encumbering the Property and for
any costs associated with any corrective instruments, one-half (.5) of the title
insurance for the Hampton Inn, one-half (.5) of New York State and Commonwealth
of Pennsylvania, state and county, transfer and recordation tax and charges
required of a seller of Residence Inn condominium unit, to the extent required
under the Condominium Documents.
     6.5 Income and Expense Allocations.
          (a) With respect to each Property, all income, except any Intangible
Personal Property, and expenses with respect to the Property, and applicable to
the period of time before and after Closing, determined in accordance with sound
accounting principles consistently

25



--------------------------------------------------------------------------------



 



applied, shall be allocated between the Sellers and the Purchaser. The Sellers
shall be entitled to all income and responsible for all expenses for the period
of time up to but not including the Closing Date, and the Purchaser shall be
entitled to all income and responsible for all expenses for the period of time
from, after and including the Closing Date. Without limiting the generality of
the foregoing, the following items of income and expense shall be allocated at
Closing:
          (i) Current and prepaid rents, including, without limitation, prepaid
room receipts, function receipts and other reservation receipts;
          (ii) Real estate and personal property taxes;
          (iii) Amounts under Operative Agreements to be assigned to and assumed
by Purchaser;
          (iv) Utility charges (including but not limited to charges for water,
sewer and electricity);
          (v) License and permit fees, where transferable;
          (vi) Value of fuel stored on the Property at the price paid for such
fuel by the Sellers, including any taxes;
          (vii) All prepaid reservations and contracts for rooms confirmed by
the Sellers prior to the Closing Date for dates after the Closing Date, all of
which Purchaser shall honor;
          (viii) The Tray Ledger, which shall be divided equally between the
parties; and
          (ix) Ground rent under the Courtyard Ground Lease.
          (b) Each Seller shall receive a credit for any prepaid expenses
accruing to periods on or after the Closing Date. At Closing, each Seller shall
sell to Purchaser, and Purchaser shall purchase from each Seller, all petty cash
funds located at each Property.
          (c) The Buyer shall receive the following credit for the refurbishment
of each of the Hotels, at the closing of the applicable Hotel: Two Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and 66/100 Dollars ($266,666.66) at the
closing for each of the Hampton Inn, Springhill Suites and Courtyard and Four
Hundred Thousand and No/100 Dollars ($400,000.00) for the Residence Inn.
          (d) The Sellers shall be required to pay all sales taxes and similar
impositions through the date of Closing.
          (e) The Purchaser shall not be obligated to collect any accounts
receivable or revenues accrued prior to the Closing Date on behalf of the
Sellers, but if the Purchaser collects same, the Purchaser will promptly remit
to the Sellers such amounts in the form received.

26



--------------------------------------------------------------------------------



 



          (f) If accurate allocations of any item cannot be made at Closing
because current bills are not obtainable, the parties shall allocate such income
or expenses at Closing on the best available information, subject to adjustment
upon receipt of the final bill or other evidence of the applicable income or
expense. Any income received or expense incurred by the Sellers or the Purchaser
with respect to the Properties after the date of Closing shall be promptly
allocated in the manner described herein and the parties shall promptly pay or
reimburse any amount due.
ARTICLE 7
CONDEMNATION; RISK OF LOSS
     7.1 Condemnation. With respect to each Property, in the event of any actual
or threatened taking, pursuant to the power of eminent domain, of all or any
portion of the Real Property, or any proposed sale in lieu thereof, the Sellers
shall give written notice thereof to the Purchaser promptly after the Sellers
learn or receive notice thereof. If all or any part of the Real which would
materially interfere with the operation or use of any Hotel is, or is to be, so
condemned or sold, the Purchaser shall have the right to terminate this
Agreement pursuant to Section 8.3. If the Purchaser elects not to terminate this
Agreement, all proceeds, awards and other payments arising out of such
condemnation or sale (actual or threatened) shall be paid or assigned, as
applicable, to the Purchaser at Closing.
     7.2 Risk of Loss. With respect to each Property, in the event of any fire
or other casualty, the Sellers shall give written notice thereof to the
Purchaser promptly after the Sellers learn or receive notice thereof. If any
such loss or damage occurs prior to Closing and is in excess of One Million and
No/Dollars ($1,000,000.00) or would require more than sixty (60) days to repair,
the Purchaser shall have the right to terminate this Agreement pursuant to
Section 8.3. If the Purchaser elects not to terminate this Agreement, all
insurance proceeds and rights to proceeds arising out of such loss or damage
shall be paid or assigned, as applicable, to the Purchaser at Closing and shall
pay to Purchaser the amount of any deductible, under applicable insurance
policies.
ARTICLE 8
LIABILITY OF PURCHASER; LIABILITY OF SELLER;
TERMINATION RIGHTS
     8.1 Liability of Purchaser and Seller. Except for any obligation expressly
assumed or agreed to be assumed by the Purchaser hereunder, the Purchaser does
not assume any obligation of the Sellers or any liability for claims arising out
of any occurrence prior to Closing. The Seller shall not be responsible for any
obligation of the Purchaser or any liability for claims arising out of any
occurrence on or after Closing.
     8.2 Intentionally Deleted.
     8.3 Termination by Purchaser. If the Sellers default in performing any of
its obligations under this Agreement (including its obligation to sell the
Property), and the Sellers fail to cure any such matter within ten (10) business
days after notice thereof from the Purchaser, the Purchaser, at its option, may
elect either (a) to terminate this Agreement, in which event the

27



--------------------------------------------------------------------------------



 



Deposit shall be forthwith returned to the Purchaser and all other rights and
obligations of the Seller and the Purchaser hereunder shall terminate
immediately (except those which expressly survive the termination of this
Agreement), or (b) to waive its right to terminate and, instead, to proceed to
Closing. For avoidance of doubt, the terms of this Section 8.3 shall not apply
in the event of Residence Inn Termination as contemplated by Section 6.1(b).
     8.4 Termination by Seller. If the Purchaser defaults in performing any of
its obligations under this Agreement (including its obligation to purchase the
Property), and the Purchaser fails to cure any such default within ten
(10) business days after notice thereof from the Sellers, then the Sellers’ sole
remedy for such default shall be to terminate this Agreement and retain the
Deposit. The Sellers and the Purchaser agree that, in the event of such a
default, the damages that the Sellers would sustain as a result thereof would be
difficult if not impossible to ascertain. Therefore, the Sellers and the
Purchaser agree that the Sellers shall retain the Deposit as full and complete
liquidated damages and as the Sellers’ sole remedy.
ARTICLE 9
MISCELLANEOUS PROVISIONS
     9.1 Completeness; Modification. This agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.
     9.2 Assignments. The Purchaser may assign its rights hereunder without the
consent of the Seller to any party under common control of the Purchaser.
     9.3 Successors and Assigns. This Agreement shall inure to the benefit of
and bind the Purchaser and the Seller and their respective successors and
assigns.
     9.4 Days. If any action is required to be performed, or if any notice,
consent or other communication is given, on a day that is a Saturday or Sunday
or a legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first (1st) business day following such Saturday, Sunday or legal holiday.
Unless otherwise specified herein, all references herein to a “day” or “days”
shall refer to calendar days and not business days.
     9.5 Governing Law. This Agreement and all documents referred to herein
shall be governed by and construed and interpreted in accordance with the laws
of the Commonwealth of Pennsylvania.
     9.6 Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single agreement.

28



--------------------------------------------------------------------------------



 



     9.7 Severability. If any term, covenant or condition of this Agreement, or
the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
     9.8 Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.
     9.9 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered by hand, transmitted by
facsimile transmission, sent prepaid by Federal Express (or a comparable
overnight delivery service) or sent by the United States mail, certified,
postage prepaid, return receipt requested, at the addresses and with such copies
as designated below. Any notice, request, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) when actually delivered to the intended recipient.

     
If to the Sellers:
  Moody National Realty Company, L.P.
 
  6363 Woodway Drive
 
  Suite 110
 
  Houston, Texas 77057
 
  Attn: Brett C. Moody
 
  Fax: (713) 977-7505
 
   
with a copy to:
  Moody National Realty Company, L.P.
 
  6363 Woodway Drive
 
  Suite 110
 
  Houston, Texas 77057
 
  Attn: Amanda Chivers
 
  Fax: (713) 977-7505
 
   
If to the Purchaser:
  Chatham Lodging Trust
 
  50 Cocoanut Row
 
  Suite 211
 
  Palm Beach, Florida 33480
 
  Attn: Jeffrey H. Fisher
 
  Fax: (561) 659-7318
 
   
with a copy to:
  Hunton & Williams
 
  1900 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attn: John M. Ratino, Esq.
 
  Fax: (202) 778-2201

29



--------------------------------------------------------------------------------



 



Or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party in the manner described in this Section.
     9.10 Incorporation by Reference. All of the exhibits attached hereto are by
this reference incorporated herein and made a part hereof.
     9.11 Survival. All of the representations, warranties, covenants and
agreements of the Seller and the Purchaser made in, or pursuant to, this
Agreement shall survive for a period of one (1) year following Closing and shall
not merge into any Deed or any other document or instrument executed and
delivered in connection herewith.
     9.12 Further Assurances. The Sellers and the Purchaser each covenant and
agree to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein.
     9.13 No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.
     9.14 Time of Essence. Time is of the essence with respect to every
provision hereof.
     9.15 Confidentiality. The terms and provisions of this Agreement shall
remain confidential and shall not be disclosed, by either the Purchaser or the
Sellers, to any third (3rd) party other than: (a) as may be required by law or
regulation or to comply with the filing requirements of any applicable
legislation or rule; or (b) any counsel, consultant, or agent assisting the
Sellers with the sale of the Properties and any counsel, consultant, or agent
assisting the Purchaser with the purchase of the Property; or (c) by Purchaser
in any filing with the U.S. Securities and Exchange Commission. If the Purchaser
does not proceed with the purchase of the Properties, the Purchaser shall return
to the Sellers all materials and information furnished to it by the Sellers or
the Sellers’ agents in connection with the Purchaser’s review of the Properties.
The Purchaser acknowledges that the Sellers may solicit additional offers for
the purchase of the Property in the event that the Purchaser is unwilling or
unable to consummate the Closing.
     9.16 No Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of the Sellers and the Purchaser only and are not for the benefit of any
third (3rd) party, and accordingly, no third (3rd) party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.
     9.17 Waiver of Jury Trial. The Sellers and the Purchaser each hereby waive
any right to jury trial in connection with the enforcement by the Purchaser, or
the Sellers, of any of their respective rights and remedies hereunder.

30



--------------------------------------------------------------------------------



 



     9.18 Title Company.
          (a) The Title Company agrees to hold the Deposit in accordance with
the terms hereof and to comply with additional written instructions from the
parties, to the extent that such instructions are not in conflict.
          (b) If the Title Company is uncertain for any reason whatsoever as to
its duties or rights hereunder, the Title Company shall continue to hold the
Deposit until the Title Company receives a written agreement of both parties
with respect to disposition of the Deposit, in which event Title Company shall
distribute the Deposit in accordance with such agreement; or in the event of
litigation between or among the parties, the Title Company shall continue to
hold the Deposit until such time as the parties resolve their dispute or such
dispute is resolved by judicial or other proceedings.
          (c) Acceptance by the Title Company of its duties under this Agreement
is subject to the following terms and conditions:
          (i) The duties and obligations of the Title Company shall be
determined solely by the provisions of this Agreement and any written
instruction from the parties consistent with this Agreement that are not in
conflict, and the Title Company shall not be liable except for the performance
of such duties and obligations as are specifically set out in this Agreement or
such instructions;
          (ii) The Sellers and the Purchaser will jointly and severally
reimburse and indemnify the Title Company for, and hold it harmless against any
loss, liability or expense, including but not limited to reasonable attorneys’
fees, incurred without bad faith, negligence or willful misconduct on the part
of the Title Company, arising out of or in connection with any dispute or
conflicting claim by the Sellers or the Purchaser under this Agreement, as well
as the costs and expense of defending against any claim or liability arising out
of or relating to this Agreement except where such claim or liability arises
from the bad faith, negligence or willful misconduct on the part of the Title
Company; as between the Sellers (on the one hand) and the Purchaser (on the
other hand) their obligations under this subsection 9.18(c)(ii) shall be shared
equally;
          (iii) The Title Company shall be fully protected in acting on and
relying upon any written notice, instruction, direction or other document which
the Title Company in good faith believes to be genuine and to have been signed
or presented by the proper party or parties;
          (iv) The Title Company may seek the advice of legal counsel in the
event of any dispute or question as to the construction of any of the provisions
of this Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in respect of any action taken or suffered by it in
good faith in accordance with the opinion of such counsel;
          (v) The Title Company may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to each of
the Purchaser and the Sellers specifying a date, not less than thirty (30) days
after the date of

31



--------------------------------------------------------------------------------



 



such notice, when such resignation will take effect. Upon the effective date of
such resignation, the Title Company shall deliver the funds held in escrow to
such person or persons as the Purchaser and the Sellers shall in writing jointly
direct, and upon such delivery the Title Company shall be relieved of all duties
and liabilities thereafter accruing under this Agreement. The Purchaser and the
Sellers shall have the right at any time upon joint action to substitute a new
Title Company by giving notice thereof to the Title Company then acting;
          (vi) Nothing contained in this Agreement shall in any way affect the
right of the Title Company to have at any time a judicial settlement of its
accounts as Title Company under this Agreement;
          (vii) All disbursements by Title Company shall be made by bank wire
transfer to the account of the receiving party, as such party may direct;
          (viii) The Title Company shall, at the Closing, deliver by overnight
express delivery (or hold for personal pickup, if requested), each non-recorded
document received hereunder by Title Company to the payee or person acquiring
rights under said document or for whose benefit said document was acquired; and
          (ix) The Title Company shall, at the Closing, hold for personal pickup
or arrange for wire transfer, (i) to Seller, or order, as instructed by Seller,
all sums and any proration or other credits to which Seller is entitled and less
any appropriate proration or other charges, and (ii) to Purchaser, or order, any
excess funds theretofore delivered to Title Company by Purchaser and all sums
and any proration or other credits to which Purchaser is entitled and less any
appropriate proration or other charges.
     9.19 Related Transaction. Except as provided under Section 6.1(b), Sellers
and Purchaser acknowledge and agree that this Agreement is for the sale of the
portfolio of all of the Properties. Notwithstanding anything in this Agreement
to the contrary, Purchaser’s failure to close on the purchase of any Property
shall be cause for Sellers to terminate this Agreement, in which event the
Deposit shall be disbursed in accordance with the terms of this Agreement.
Purchaser’s termination of this Agreement prior to the end of the Study Period
for any Property shall operate to terminate the sale of all of the Property as
contemplated by this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this
Agreement to be executed in their names by their respective duly-authorized
representatives.

            SELLERS:

Moody National White Plains S, LLC, a
Delaware Limited Liability Company
      By:   /s/ Brett C. Moody         Name:   Brett C. Moody        Title:  
President        Moody National White Plains MT, LLC, a
Delaware Limited Liability Company
      By:   /s/ Brett C. Moody         Name:   Brett C. Moody        Title:  
President        Moody National 1715 OST Houston S, LLC, a
Delaware Limited Liability Company
      By:   /s/ Brett C. Moody         Name:   Brett C. Moody        Title:  
President        Moody National 1715 OST Houston MT, LLC, a
                     Limited Liability Company
      By:   /s/ Brett C. Moody         Name:   Brett C. Moody        Title:  
President     

[Purchase and Sale Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Moody National CY Altoona PA, LLC, a
Delaware Limited Liability Company
      By:           Name:           Title:           Moody National SHS
Washington PA, LLC, a
Delaware Limited Liability Company
      By:           Name:           Title:           PURCHASER:

Chatham Lodging Trust, a Maryland Real Estate
Investment Trust
      By:   /s/ Peter M. Willis         Name:   Peter M. Willis        Title:  
Executive Vice President &
Chief Investment Officer     

     Title Company executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to Title Company and the holding and disbursement of the Deposit.

            TITLE COMPANY:
      By:   /s/ R. Eric Taylor         Name:   R. Eric Taylor        Title:  
Vice President & Senior Counsel     

[Purchase and Sale Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLERS AND PROPERTIES

          Seller   Site Name   Location
MOODY NATIONAL WHITE
PLANS S, LLC, a Delaware limited
liability company (Real Property —
All Units excluding 202, 206, 302,
306, 310, 501, 506, 910, 1004, 1102,
1107, 1207, 1209, 1602, 304, 607
and 704)

MOODY NATIONAL
COMPANIES, L.P., a Texas limited
partnership (Real Property —
Units 304, 607 and 704)

MOODY NATIONAL WHITE
PLAINS MT, LLC, a Delaware
limited liability company (Personal
Property)


  Residence Inn
White Plains, New York    5 Barker Avenue
White Plans, New York 10601

[NOTE: This includes the sale
of 129 of 143 Residential Units
and all 4 Commercial Units of
La Reserve Condominium. In
addition, the Purchaser will be
assuming the Residence Inn
Unit Leases in accordance with
Article 6].
MOODY NATIONAL 1715 OST
HOUSTON S, LLC, a Delaware
limited liability company (Real
Property)

MOODY NATIONAL 1715 OST
HOUSTON MT, LLC, a Delaware
limited liability company (Personal
Property)
  Hampton Inn & Suites Medical
Center
Houston, Texas    1715 Old Spanish Trail
Houston, Texas 77054
 
       
MOODY NATIONAL CY
ALTOONA PA, LLC, a Delaware
limited liability company
  Courtyard by Marriott
Altoona, Pennsylvania    2 Convention Centre Drive
Altoona, Pennsylvania 16602
 
       
MOODY NATIONAL SHS
WASHINGTON PA, LLC, a
Delaware limited liability company
  Springhill Suites
Washington, Pennsylvania   16 Trinity Point Drive
Washington, Pennsylvania 15301

A-1